Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2010                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  140631                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                              SC: 140631
                                                                 COA: 286552
                                                                 Grand Traverse CC: 08-010484-FC
  DIMETRI CURTIS SMITH,
            Defendant-Appellant.

  _______________________________________/

        On order of the Court, the application for leave to appeal the December 29, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2010                        _________________________________________
           0517                                                               Clerk